Citation Nr: 0817755	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-16 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1951 to May 1954 
and from October 1956 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which continued a noncompensable 
rating for bilateral hearing loss.

In February 2008, the veteran's representative filed a motion 
to advance this case on the docket due to the veteran's 
advanced age.  The Board granted the motion in May 2008, 
pursuant to 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007) and 
38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

The veteran's service-connected hearing loss is manifested by 
no greater than Level I in the right ear and Level IV in the 
left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves the veteran's claim that the severity of 
his service-connected spine warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service- 
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometric test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2007).

The veteran underwent VA audiological examinations in 
December 2003 and April 2006.  Both examinations show 
findings entitling the veteran to a rating of 0 percent for 
bilateral hearing loss.

The December 2003 VA examination revealed that the right ear 
had a 52 average decibel loss and the left ear had an average 
of 62 decibel loss.  Speech discrimination was 100 percent in 
the right ear and 76 percent in the left ear.  Based on these 
findings, the right ear has a Roman Numeral I loss and the 
left ear has a Roman Numeral IV loss.  38 C.F.R. § 4.85 Table 
VI.  This equates to an evaluation of 0 percent.  38 C.F.R. 
§ 4.85 Table VII.  The test results did not meet the criteria 
in 38 C.F.R. § 4.86 for using the alternative method of 
evaluating exceptional patterns of hearing loss.

The April 2006 VA examination revealed that the right ear had 
a 56 average decibel loss and the left ear had an average of 
64 decibel loss.  Speech discrimination was 92 percent in the 
right ear and 88 percent in the left ear.  These findings 
equate to I in the right ear and III in the left ear.  
38 C.F.R. § 4.85 Table VI.  The results of this examination 
are not significantly different from the December 2003 
examination.  Again, the results do not meet the criteria for 
evaluation under 38 C.F.R. § 4.86.

An extraschedular rating is not appropriate in this case.  
Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler rating standards.  There is no evidence 
of record to indicate anything exceptional about the 
veteran's hearing loss compared to similarly situated 
veterans.  Thus, the schedular rating has been assigned 
appropriately.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Accordingly, the increased benefit sought on appeal is 
denied.

Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's November 2003 notice letter described the evidence 
necessary to file claims for an increased rating, and met all 
the requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  The 
Board acknowledges that the veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) until August 2007.  To whatever extent 
Dingess or the recent decision of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), concerning the specific notice to be 
given in claims for increase, requires more extensive notice, 
the Board finds no prejudice to the appellant in proceeding 
with the present decision.  He appealed the disability 
evaluation assigned.  He was given the specific requirements 
for an increased rating for the disability at issue in the 
rating decision and in the statement of the case, so he has 
actual notice of those criteria.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including VA treatment records and VA examinations.


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


